Case 1:20-cv-03325-AT Document 7-3 Filed 04/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Andrew Yang et. al., individually and on ECF CASE
behalf of all others similarly situated,
CIVIL ACTION:

Plaintiffs,
Vv.

New York State Board of Elections,

Defendant.

 

 

AFFIDAVIT OF HELLEN SUH

Hellen Suh, under the pains and penalties of perjury, states as follows:

1. Iam the plaintiff, individually and on behalf of all others similarly situated plaintiffs
(“Plaintiffs”), in this case. I submit this Affidavit in support of Plaintiffs’ EMERGENCY
ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING ORDER.

2. Iam an active and registered New York State Democratic Party voter.
3. I currently reside in New York County, New York.

4. I support Andrew Yang for the office of President of the United States. I also intended to
be a candidate for Delegate to the Democratic National Convention and was expecting
my name to appear on the April 28, 2020 ballot where I intended to vote for Yang and
myself, which I understood was delayed until June 23, 2020 because of the Covid-19
pandemic to coincide with other federal and state elections.

5. In January and February 2020, I collected countless signatures and expended great energy
and costs so that Yang and myself could be on the ballot. Specifically, I collected around
390 delegate petition signatures for myself and about 395 for Mr. Yang so that we could
appear on the ballot. Such signatures were duly filed under the NY Election Law.

6. On April 27, the New York Board of Elections Commissioners voted unanimously to
permanently cancel the New York 2020 Democratic Presidential primary.
Case 1:20-cv-03325-AT Document 7-3 Filed 04/30/20 Page 2 of 2

7. Itis my belief that this action by NYS BOE violates my rights, both as a candidate and a
voter, under the Constitution of the State of New York, the New York Election Law and
the Constitution of the United States in that I met all the requirements and then some to
be a candidate under the New York Election Law.

8. Itis my belief that this arbitrary decision of the NY BOE disenfranchises both myself as a
voter in the State of New York and a candidate for the office of delegate to the
Democratic National Convention. Moreover, I am standing up for the class of more than
six million registered Democratic Party voter in the State of New York who now, because
of the BOE’s capricious actions, no longer have the right to exercise their right to vote in
the 2020 Democratic Presidential Primary. Despite the seriousness of the ongoing
pandemic and its threat to human health and safety, it is my belief that New York State
should hold a Democratic Presidential primary alongside federal congressional elections,
NY State Elections for Senate and Assembly and local races (as still planned for June 28,
2020) in a manner safe for voters and election workers alike so as to not disenfranchise
the voters in New York State.

WHEREFORE, your affirmant respectfully requests that this Court enter a judgement
against Defendant NYS BOE enjoining them from canceling the June 23 Democratic
Presidential Primary and grant Plaintiffs costs and fees and such other and further relief
as this Court deems just and proper. This Affidavit is being executed electronically.

Dated: New York, New York
April 27, 2020

mw _ Se

Hellen Suh

Candidate for Delegate to the Democratic
National Convention (New = York
Congressional District 10) Pledged to
Andrew Yang and NY _ Registered
Democratic Party Voter
